DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The declaration under 37 CFR 1.130(a) filed on April 28, 2022 is sufficient to overcome the rejection of claims 1 – 4 & 5 – 16 based on Schwartz et al. (WO 2016/118349). The declaration is effective to disqualify the reference WO 2016/118349 as prior art via 35 U.S.C. 102(b)(2).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 3, 5 – 16, & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mata et al. (“A three-dimensional scaffold with precise micro-architecture and surface micro-textures,” Biomaterials, Volume 30, Issue 27, September 2009, Pages 4610-4617), in view of Schwartz et al. (US 2014/0330392 A1).
With regard to claims 1 & 24, Mata et al. teach a 3D scaffold structure for cell attachment and growth manufactured by microfabrication of a mold using epoxy-based photoresist (SU-8), followed by dual-sided molding of a single layer of PDMS, alignment, stacking, adhesion of multiple two dimensional (2D) PDMS layers to achieve a 3D structure. The 3D scaffold contains deep holes (Section 3.1 & Fig. 2). Scaffolds were rinsed with phosphate buffered saline (PBS) and then placed inside a syringe for loading of the cells (Section 2.2.3). As shown in Fig. 2 below, Mata et al. teach scaffold containing parallel gaps (holes) in the layers, and continuous linear parallel substrate surfaces adjacent said parallel holes.


    PNG
    media_image1.png
    794
    709
    media_image1.png
    Greyscale

	Mata et al. do not teach an organometallic/phosphonate adduct and a substrate directly reactive with a cell-adhesive phosphonate or phosphonic acid (SAMP) via bridging the organometallic layer.
Schwartz et al. teach 2D scaffolds for tissues and uses thereof for supporting cell attachment/alignment.  The 2D scaffold comprises a substrate, a striped patterned coating of a metal alkoxide, and phosphonic acid covalently attached to coating surface (Applicants “organometallic/phosphonate adduct” of claim 1 and “substrate that is directly reactive with a cell-adhesive phosphonate…via bridging organometallic layer” of claim 24), as shown in Fig. 4A below. A non-biologic cell adhesive is disposed on an oxide layer. The cell adhesive layer comprises self-assembled monolayer of phosphonate (SAMP) (paragraphs [0024] & [0116]). Peripheral nerve repair (paragraphs [0097] – [0099]) requires growing NIH 373 fibroblast cells, which are adhered to the SAMP adhesive (paragraph [0116]). Additionally, Schwartz et al. teach the SAMP is pattern in stripes (Applicant’s “continuous lines”/“linear”) (paragraph [0052]). The stripes had targeted dimensions of about 30 µm x 30 µm (micron-dimensioned) (paragraphs [0028] – [0029] & [0052] – [0054]).

    PNG
    media_image2.png
    450
    494
    media_image2.png
    Greyscale

Therefore, based on the teachings of Schwartz et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to coat the substrate with metal alkoxide with phosphonic acid and SAMP adhesive for compatibility with the purpose of effectively adhering NIH 373 fibroblast cells (paragraph [0026]) to the surface of the 3D scaffold taught by Mata et al. such that cell growth is in a pattern aligned with the adhesive coating. These cells are grown for peripheral nerve repair (paragraphs [0097] – [0099]). The structure resulting from the modification of cell adhesive deposited as continuous linear stripe patterns on the substrate structure taught by Mata et al. would be as follows:

    PNG
    media_image3.png
    657
    777
    media_image3.png
    Greyscale

The prior art teaches the same type of cells (NIH 3T3 fibroblasts) are grown on the same type of substrate (PEEK) using the same type of cell-adhesive phosphonate (SAMP) ligand patterned in the same parallel configuration as Applicant’s 3D construct. Applicant teaches parallel stripes are 30 µm wide and separated by 30 µm (pg. 8). Schwartz et al. teach the parallel patterns (stripes) are 30 µm wide and separated by less than 30 µm (paragraphs [0052] – [0054]). Therefore, the parallel stripe-patterned layer taught by the cited prior art is dimensioned to “allow the cells to grow to confluence.” The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP 2112.

Regarding claims 2 & 24, Schwartz et al. teach the substrate is chosen from polyester, polyamide, & polyetherether ketone (paragraph [0048]). It would have been obvious to one of ordinary skill in the art to use a substrate polymer material known in the art for SAMP adhesion.
Regarding claim 3, Mata et al. teach the 2D scaffold is in layer (sheet) form. Schwartz et al. teach the scaffold is in the form of a tube-like structure, such as a rolled up system (Pg. 5, Lines 27 – 30) from a sheet form (Applicant’s “two dimensional construct”) (Figs. 1 & 5).
Regarding claim 5, both Mata et al. and Schwartz et al. fail to teach holes comprise up to 30% of the nominal surface area of said polymer substrate.
 	Mata et al. teach physical characteristics of the scaffold, defined by the micro-architecture (porosity, pore geometry, interconnectivity) and the surface micro-textures (surface topography) are known to extensively influence cell function and play a crucial role in tissue regeneration (Section 1). Absent a showing of criticality with respect to % holes of nominal surface area (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the % holes (porosity) of the nominal surface area through routine experimentation in order to achieve the desired rate of cell growth and tissue regeneration.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 6, claim 6 defines the product by how the product was made.  Thus, claim 6 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure containing holes in the polymer substrate.  Mata et al. suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)
Regarding claims 7 – 9, Schwartz et al. teach the oxide is a metal oxide, preferably zirconium oxide, such as zirconium tetra(tert-butoxide) (paragraphs [0056] & [0113]).
Regarding claims 10 – 13 & 24, Schwartz et al. teach the phosphonic acid contains functionality adapted for cell binding. The phosphonic acid comprises one or more functional groups selected from the group consisting of polyol moieties, sugar alcohol moieties, hydroxyl functional groups, amino functional groups, carboxylic acid functional groups, carboxylate ester functional groups, phosphonic acid functional groups, phosphonate functional groups, ether functional groups, alkyne functional groups, azide functional groups and thiol functional groups  (claim 11), more preferably an α,ω-diphosphonic acid (claims 12 & 24), such as 1,4-butanediphosphonic acid (paragraph [0117]) (claim 13).
Regarding claims 14 – 16, Schwartz et al. teach cells are attached to the construct to form an extracellular matrix (ECM) aligned with the (SAMP) pattern (paragraph [0139]) (claims 14 – 15). The cells comprise NIH 373 fibroblasts (paragraphs [0026] – [0142]) (claim 16).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Mata et al. (“A three-dimensional scaffold with precise micro-architecture and surface micro-textures,” Biomaterials, Volume 30, Issue 27, September 2009, Pages 4610-4617), in view of Schwartz et al. (WO 2016/118349).
With regard to claim 24, Mata et al. teach a 3D scaffold structure for cell attachment and growth manufactured by microfabrication of a mold using epoxy-based photoresist (SU-8), followed by dual-sided molding of a single layer of PDMS, alignment, stacking, adhesion of multiple two dimensional (2D) PDMS layers to achieve a 3D structure. The 3D scaffold contains deep holes (Section 3.1 & Fig. 2). Scaffolds were rinsed with phosphate buffered saline (PBS) and then placed inside a syringe for loading of the cells (Section 2.2.3). As shown in Fig. 2 below, Mata et al. teach scaffold containing parallel gaps (holes) in the layers, and continuous linear parallel substrate surfaces adjacent said parallel holes.


    PNG
    media_image1.png
    794
    709
    media_image1.png
    Greyscale

	Mata et al. do not teach an organometallic/phosphonate adduct and a substrate directly reactive with a cell-adhesive phosphonate or phosphonic acid (SAMP) via bridging the organometallic layer.
Schwartz et al. teach 2D scaffolds for tissues and uses thereof for supporting cell attachment/alignment.  The 2D scaffold comprises a substrate, a striped patterned coating of a metal alkoxide, and phosphonic acid covalently attached to coating surface (Applicants “organometallic/phosphonate adduct” of claim 1 and “substrate that is directly reactive with a cell-adhesive phosphonate…via bridging organometallic layer” of claim 24), as shown in Fig. 4A below. A non-biologic cell adhesive is disposed on an oxide layer. The cell adhesive layer comprises self-assembled monolayer of phosphonate (SAMP) (Pg. 10, Lines 18 – 28 & Pg. 13, Lines 12 – 25). Peripheral nerve repair (Pg. 11, Line 3) requires growing NIH 373 fibroblast cells, which are adhered to the SAMP adhesive (Fig. 2 & pg. 30). Additionally, Schwartz et al. teach the SAMP is pattern in stripes (Applicant’s “continuous lines”/“linear”) (Pg. 10, Lines 19 – 28). The stripes had targeted dimensions of about 30 µm x 30 µm (micron-dimensioned) (pg. 12, lines 13 – 14).

    PNG
    media_image2.png
    450
    494
    media_image2.png
    Greyscale

Therefore, based on the teachings of Schwartz et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to coat the substrate with metal alkoxide with phosphonic acid and SAMP adhesive for compatibility with the purpose of effectively adhering NIH 373 fibroblast cells (Fig. 2) to the surface of the 3D scaffold taught by Mata et al. such that cell growth is in a pattern aligned with the adhesive coating. These cells are grown for peripheral nerve repair (Pg. 11, Line 3). The structure resulting from the modification of cell adhesive deposited as continuous linear stripe patterns on the substrate structure taught by Mata et al. would be as follows:

    PNG
    media_image3.png
    657
    777
    media_image3.png
    Greyscale

The prior art teaches the same type of cells (NIH 3T3 fibroblasts) are grown on the same type of substrate (PEEK) using the same type of cell-adhesive phosphonate (SAMP) ligand patterned in the same parallel configuration as Applicant’s 3D construct. Applicant teaches parallel stripes are 30 µm wide and separated by 30 µm (pg. 8). Schwartz et al. teach the parallel patterns (stripes) are 30 µm wide (pg. 12) separated by less than 30 µm (Fig. 6B & 9). Therefore, the parallel stripe-patterned layer taught by the cited prior art is dimensioned to “allow the cells to grow to confluence.” The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP 2112.
Schwartz et al. teach the substrate is chosen from polyester, polyamide, & polyetherether ketone (Pg. 17, Lines 15 – 17). It would have been obvious to one of ordinary skill in the art to use a substrate polymer material known in the art for SAMP adhesion.

Claims 1 – 3, 5 – 16, & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gingras (U.S. Patent No. 8,796,015 B2), in view of Schwartz et al. (US 2014/0330392 A1).
With regard to claim 1, Gingras teaches a tissue scaffold (Applicant’s “3D construct”) that supports cell attachment, comprising stacks of films (“layers of a 2D construct”) that supports cell attachment and align across two dimensions, each film (“2D construct”) (Fig. 1H) consists of a biocompatible polymer base layer (Applicant’s “biocompatible polymer substrate”) (Col. 12, Lines 25 – 28 & 39) having a pattern of holes extending therethrough and extending across the 2D surface of the substrate (see Fig. 1H below).

    PNG
    media_image4.png
    449
    362
    media_image4.png
    Greyscale

Gingras teaches one or more surfaces of the scaffold can be coated with one or more molecules involved in cell adhesion (Col. 3, Lines 47 – 58). However, Gingras does not teach molecules involved in cell adhesion formed in continuous stipe patterns, an organometallic/phosphonate adduct, and a substrate directly reactive with a cell-adhesive phosphonate or phosphonic acid (SAMP) via bridging the organometallic layer.
Schwartz et al. teach 2D scaffolds for tissues and uses thereof for supporting cell attachment/alignment.  The 2D scaffold comprises a substrate, a striped patterned coating of a metal alkoxide, and phosphonic acid covalently attached to coating surface (Applicants “organometallic/phosphonate adduct” of claim 1 and “substrate that is directly reactive with a cell-adhesive phosphonate…via bridging organometallic layer” of claim 24), as shown in Fig. 4A below. A non-biologic cell adhesive is disposed on an oxide layer. The cell adhesive layer comprises self-assembled monolayer of phosphonate (SAMP) (paragraphs [0024] & [0116]). Peripheral nerve repair (paragraphs [0097] – [0099]) requires growing NIH 373 fibroblast cells, which are adhered to the SAMP adhesive (paragraph [0116]). Additionally, Schwartz et al. teach the SAMP is pattern in stripes (Applicant’s “continuous lines”/“linear”) (paragraph [0052]). The stripes had targeted dimensions of about 30 µm x 30 µm (micron-dimensioned) (paragraphs [0028] – [0029] & [0052] – [0054]).

    PNG
    media_image2.png
    450
    494
    media_image2.png
    Greyscale

Therefore, based on the teachings of Schwartz et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to coat the substrate with metal alkoxide with phosphonic acid and SAMP adhesive for compatibility with the purpose of effectively adhering NIH 373 fibroblast cells (paragraph [0026]) to the surface of the 3D scaffold taught by Gingras et al. such that cell growth is in a pattern aligned with the adhesive coating. These cells are grown for peripheral nerve repair (paragraphs [0097] – [0099]).
With regard to “allow the cells to grow to confluence,” Applicant’s claim language does not require the presence of actual cells grown to confluence, but merely the capability of cell growth to confluence. Additionally, argument that one of ordinary skill in the art would not expect the holes in the 3D stack to not interfere with cell alignment on the chemical pattern and grow the confluence, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP 2112.

Regarding claims 2 & 24, Gingras teaches the films may be formed of nylon (polyamide) (claim 24) or polyarylether ketone (claim 2) (Col. 12, Lines 25 – 28 & 39). Schwartz et al. teach the substrate is chosen from polyester, polyamide, & polyetherether ketone (PEEK) (Pg. 17, Lines 15 – 17). Polyetherether ketone is a subclassification of polyarylether ketone. It would have been obvious to one of ordinary skill in the art to use a substrate polymer material known in the art for SAMP adhesion.
Regarding claim 3, as shown in Fig. 1H above, Gingras teaches the 2D scaffold is in layer (sheet) form. Schwartz et al. teach the scaffold is in the form of a tube-like structure, such as a rolled up system (Pg. 5, Lines 27 – 30) from a sheet form (Applicant’s “two dimensional construct”) (Figs. 1 & 5).
Regarding claim 5, Gingras teaches the scaffold openings defining the pores has a porosity (% of holes in the nominal surface area of the polymer substrate) is controlled to the range of about 10% to 95% (Col. 9, Lines 29 – 30), which overlaps Applicant’s claimed range of about 3% to about 30%.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding claim 6, Gingras teaches the pores (openings/holes) of the film may be formed by subjecting a single film (“2D construct”) to a laser ablation process (Col. 11, Lines 35 – 43). 
Gingras does not teach the laser ablation step occurs after first applying and removal of a photoresist-coating to the polymer film (“substrate”).
Claim 6 defines the product by how the product was made.  Thus, claim 6 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure containing holes in the polymer substrate.  Gingras teaches suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)
Regarding claims 7 – 9, Schwartz et al. teach the oxide is a metal oxide, preferably zirconium oxide, such as zirconium tetra(tert-butoxide) (paragraphs [0056] & [0113]).
Regarding claims 10 – 13 & 24, Schwartz et al. teach the phosphonic acid contains functionality adapted for cell binding. The phosphonic acid comprises one or more functional groups selected from the group consisting of polyol moieties, sugar alcohol moieties, hydroxyl functional groups, amino functional groups, carboxylic acid functional groups, carboxylate ester functional groups, phosphonic acid functional groups, phosphonate functional groups, ether functional groups, alkyne functional groups, azide functional groups and thiol functional groups (claim 11), more preferably an α,ω-diphosphonic acid (claims 12 & 24), such as 1,4-butanediphosphonic acid (paragraph [0117]) (claim 13).
Regarding claims 14 – 16, Schwartz et al. teach cells are attached to the construct to form an extracellular matrix (ECM) aligned with the (SAMP) pattern (paragraph [0139]) (claims 14 – 15). The cells comprise NIH 373 fibroblasts (paragraphs [0026] – [0142]) (claim 16).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gingras (U.S. Patent No. 8,796,015 B2), in view of Schwartz et al. (WO 2016/118349).
With regard to claim 1, Gingras teaches a tissue scaffold (Applicant’s “3D construct”) that supports cell attachment, comprising stacks of films (“layers of a 2D construct”) that supports cell attachment and align across two dimensions, each film (“2D construct”) (Fig. 1H) consists of a biocompatible polymer base layer (Applicant’s “biocompatible polymer substrate”) (Col. 12, Lines 25 – 28 & 39) having a pattern of holes extending therethrough and extending across the 2D surface of the substrate (see Fig. 1H below).

    PNG
    media_image4.png
    449
    362
    media_image4.png
    Greyscale

Gingras teaches one or more surfaces of the scaffold can be coated with one or more molecules involved in cell adhesion (Col. 3, Lines 47 – 58). However, Gingras does not teach molecules involved in cell adhesion formed in continuous stipe patterns, an organometallic/phosphonate adduct, and a substrate directly reactive with a cell-adhesive phosphonate or phosphonic acid (SAMP) via bridging the organometallic layer.
Schwartz et al. teach 2D scaffolds for tissues and uses thereof for supporting cell attachment/alignment.  The 2D scaffold comprises a substrate, a striped patterned coating of a metal alkoxide, and phosphonic acid covalently attached to coating surface (Applicants “organometallic/phosphonate adduct” of claim 1 and “substrate that is directly reactive with a cell-adhesive phosphonate…via bridging organometallic layer” of claim 24), as shown in Fig. 4A below. A non-biologic cell adhesive is disposed on an oxide layer. The cell adhesive layer comprises self-assembled monolayer of phosphonate (SAMP) (Pg. 10, Lines 18 – 28 & Pg. 13, Lines 12 – 25). Peripheral nerve repair (Pg. 11, Line 3) requires growing NIH 373 fibroblast cells, which are adhered to the SAMP adhesive (Fig. 2 & pg. 30). Additionally, Schwartz et al. teach the SAMP is pattern in stripes (Applicant’s “continuous lines”/“linear”) (Pg. 10, Lines 19 – 28). The stripes had targeted dimensions of about 30 µm x 30 µm (micron-dimensioned) (pg. 12, lines 13 – 14).

    PNG
    media_image2.png
    450
    494
    media_image2.png
    Greyscale

Therefore, based on the teachings of Schwartz et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to coat each film (polymer substrate) with metal alkoxide with phosphonic acid and SAMP adhesive for compatibility with the purpose of effectively adhering NIH 373 fibroblast cells (Fig. 2) to the surface of the 3D scaffold taught by Gingras such that cell growth is aligned with the adhesive coating formed as parallel stripes. These cells are grown for peripheral nerve repair (Pg. 11, Line 3).
With regard to “allow the cells to grow to confluence,” Applicant’s claim language does not require the presence of actual cells grown to confluence, but merely the capability of cell growth to confluence. Additionally, argument that one of ordinary skill in the art would not expect the holes in the 3D stack to not interfere with cell alignment on the chemical pattern and grow the confluence, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP 2112.
Gingras teaches the films may be formed of nylon (polyamide) (claim 24) (Col. 12, Lines 25 – 28 & 39). Schwartz et al. teach the substrate is chosen from polyester, polyamide, & polyetherether ketone (PEEK) (Pg. 17, Lines 15 – 17). Polyetherether ketone is a subclassification of polyarylether ketone. It would have been obvious to one of ordinary skill in the art to use a substrate polymer material known in the art for SAMP adhesion.

Response to Arguments
Regarding claim 24, Applicant's arguments filed April 28, 2022 have been fully considered but they are not persuasive. Claim 24 recites polyurethane and polyamides for the substrate. These substrate materials were not mentioned in the provisional application. Therefore, the effective filing date of claim 24 is May 28, which is more than a year after the publication of Schwartz et al. (WO 2016/118349). 

Applicant’s arguments regarding claims 1 – 3, 5 – 16 filed April 28, 2022 have been fully considered and are persuasive.  Therefore, the rejection citing Schwartz et al. (WO 2016/118349) has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a previous publication from Schwartz et al. (US 2014/0330392 A1). This reference was published more than one year before Applicant’s effective filing date. Therefore, the exceptions under 35 U.S.C. §102(a)(2) and 35 U.S.C §102(b)(2) would not be applicable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781